Citation Nr: 1113852	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  05-32 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for trauma to tooth number 7.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1979 to February 1995.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision from the Anchorage, Alaska, Department of Veterans Affairs (VA) Regional Office (RO).  In August 2008 and October 2009, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development, and it now returns to the Board for appellate review. 

In September 2006, the Veteran testified at a personal hearing before a Decision Review Officer, sitting at the RO.  A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1. In a final rating decision issued in December 2002, the RO denied a claim to reopen a claim of entitlement to service connection for trauma to tooth number 7 for compensation purposes.
 
2. Evidence added to the record since the prior final denial in December 2002 is both cumulative and redundant of the evidence of record at that time and does not raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The December 2002 decision is final; new and material evidence has not been received to reopen a claim of entitlement to service connection for dental trauma.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Stegall Considerations

The Board observes that this case was remanded by the Board in August 2008 and October 2009.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the August 2008 remand was to achieve further development of the claim, namely to issue a corrective VCAA notice that provided the reason for the prior final denial.  In October 2009, the Board found that the remand orders had not been followed, and so the appeal was again remanded for the same reason.  A review of the most recent post-remand record shows that the Veteran was sent a complete VCAA notice in March 2010.  Therefore, the Board determines that the RO/AMC substantially complied with the Board's orders in the August 2008 and October 2009 remands, and that the Board may now proceed with adjudication of the claim.

II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  VA must inform a claimant about the information and evidence not of record that is necessary to substantiate the claims, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established.  Further, for claims requiring new and material evidence, the Veteran must be notified that service connection was previously denied and of the reason for that denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

VCAA notice must be provided before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran was provided with a VCAA notification letter in April 2004, prior to the initial unfavorable AOJ decision issued in July 2004.  An additional letter was sent in March 2010.

In reviewing the claims file, the Board observes that the pre-adjudicatory VCAA notice issued in April 2004 informed the Veteran of the type of evidence necessary to establish service connection, what is considered new and material evidence, how VA would assist him in developing his claim, and his and VA's obligations in providing such evidence for consideration.  However, only the March 2010 letter advised the Veteran that the reason for his initial denial of service connection was that the Veteran was entitled to compensation if loss of tooth number 7 was the result of loss of substance of body of maxilla or mandible, as required by Kent.  Additionally, this letter was also the only notice with respect to disability ratings and effective dates.

The Board acknowledges the untimeliness of that notice, but finds that no prejudice to the Veteran has resulted.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  Specifically, after this notice a supplemental statement of the case was issued readjudicating the claim.  A statement of the case (SOC) or supplemental SOC (SSOC) constitutes "readjudication decisions" that comply with all due process requirements if preceded by adequate VCAA notice.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, as a matter of law, any timing problem resulting from any deficiency in notice content or the lack of notice prior to an initial adjudication is "cured" when a VCAA-compliant notice is provided prior to a readjudication.  See id., citing Mayfield, 444 F.3d at 1328.  In the present case, the Board observes that the Veteran was provided with an SSOC in April 2008, thereby rectifying any timing deficiency with regard to the required notice.  Therefore, any timing deficiency of the April 2004 letter was rectified by subsequent adjudication. 

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  See Mayfield, 444 F.3d at 1333.  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  The Veteran's service treatment records and post-service treatment records were reviewed by both the AOJ and the Board in connection with adjudication of his claim.  The Veteran has not identified any additional, relevant records that VA needs to obtain for an equitable disposition of the claim. 

With regard to the duty to provide a VA examination if necessary, such duty does not extend to claims to reopen until after new and material evidence has been submitted.  38 C.F.R. § 3.159(c)(4).  In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim. 

II. Analysis

The Veteran contends that he suffered trauma to tooth #7 in service that entitles him to service-connected benefits for the loss of that tooth.  Thus, he contends that service connection is warranted for dental trauma for disability compensation purposes.

In a December 2002 rating decision, the RO denied an original claim for service connection for trauma to tooth #7 on the basis that no trauma was present in service.  
The Veteran did not appeal this decision.  The next communication from the Veteran with regard to this claim was his February 2004 application to reopen his service connection claim for dental trauma, which is the subject of this appeal.  Thus, the December 2002 decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002) [(2010)].

Generally, a claim which has been denied in an unappealed or final RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

The Veteran filed his claim to reopen in February 2004; thus, the definition of new and material evidence applicable to the claim is as follows: 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.
  
38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).
  
Since the final December 2002 rating decision, the Veteran has submitted additional personal statements and post-service treatment evidence.  However, although new, this evidence is not material, in that it does not raise a reasonable possibility of substantiating the Veteran's claim.  

Service connection for dental trauma may be granted for either disability compensation purposes or dental treatment purposes.  Service connection for treatment of tooth #7 was granted in a September 2006 rating decision.  The present claim is related to service connection for disability compensation.  As indicated, to establish entitlement to such benefits, the Veteran must demonstrate loss of substance of body of maxilla or mandible.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.  The evidence submitted by the Veteran since December 2002 does not reflect such loss.  The Veteran's statements relate only to the fact of the trauma in service, which is established, and to his need for treatment.  The treatment records are not relevant to dental treatment.  

Therefore, the Board must conclude that evidence added to the record since the December 2002 denial is new in that it was not of record as of that date, but not material, in that it does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for dental trauma for disability compensation purposes.  As such, the Board finds that the requirements to reopen the claim of entitlement to service connection for dental trauma have not been met.  Therefore, the claim to reopen a previously denied claim seeking service connection for dental trauma is denied.



ORDER

New and material evidence not having been received, the claim to reopen a claim of entitlement to service connection dental trauma is denied.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


